Case 3:20-cv-01517-JAM Document1 Filed 10/06/20 Page 1 of 12

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

SUTHARY UNG )
)
Plaintiff )
) -CV-
v. )
)
TARGET CORPORATION )
d/b/a TARGET STORES, INC. __)
)
Defendant ) OCTOBER 6, 2020

DEFENDANT TARGET CORPORATION D/B/A TARGET STORES, INC.’S
NOTICE OF REMOVAL

To the Judges of the United States District Court for The District of Connecticut:

The Defendant Target Corporation d/b/a Target Stores, Inc., by and through its
undersigned counsel, and pursuant to 28 U.S.C.A. §§1332(a) and 1441 hereby removes this
action from the Superior Court, Judicial District of Fairfield at Bridgeport, State of Connecticut,
to the United States District Court for the District of Connecticut and in support of which states

as follows:

(1) The Plaintiff served an action against Defendant Target Corporation d/b/a Target Stores
Inc., on or about September 8, 2020, filed on September 15, 2020, entitled Suthary Ung v. Target
Corporation d/b/a Target Stores, Inc., FBT-CV-XX-XXXXXXX-S, bearing a return date of October
13, 2020 and made returnable to the Judicial District of Fairfield at Bridgeport. A copy of the

Summons and Complaint is attached hereto as Exhibit “A”.

(2) In the Complaint, the Plaintiff Suthary Ung asserts claims for common law negligence
and mode of operation against the Defendant alleging that the Plaintiff Suthary Ung sustained
physical injuries and damages when she allegedly slipped and fell in the Target store in
Trumbull, Connecticut on September 8, 2018. The Plaintiff is claiming physical injuries, some

of which are stated to be “permanent”, that include injuries to her back, right hip and right leg.
Case 3:20-cv-01517-JAM Document1 Filed 10/06/20 Page 2 of 12

Although liability and damages are disputed by the Defendant, any award in favor of the Plaintiff
could potentially exceed the jurisdictional threshold of $75,000 given the claims made by the
Plaintiff as set forth in the Complaint.

(3) Target Corporation d/b/a Target Stores Inc. is a Minnesota corporation with a principal

place of business in Minneapolis Minnesota.

(4) Plaintiff Suthary Ung is a resident, citizen and is domiciled in Torrington, Connecticut.
He provided an address of 105 Paul Street, East Haven, Connecticut on the Summons dated
September 2, 2020 and filed on September 15, 2020.

(5) The Court has jurisdiction in the above-captioned matter, pursuant to 28 U.S.C.A. §
1332(a)(1), in that the matter is between citizens of different states and the amount in
controversy potentially exceeds the sum or value of $75,000.00 based upon the claims made by
the Plaintiff. Therefore, this action may be removed to the United States District Court for the
District of Connecticut pursuant to 28 U.S.C.A. §§ 1332 and 1441.

(6) This Notice of Removal is being filed within thirty (30) days of Defendant being notified
of this lawsuit and Defendant Target Corporation d/b/a Target Stores, Inc., has complied with all
requirement of 28 U.S.C.A. §1446.

WHEREFORE, Defendant Target Corporation d/b/a Target Stores, Inc. respectfully
requests that the above action be removed from the Superior Court, Judicial District of Fairfield

at Bridgeport Torrington, State of Connecticut, to this Honorable Court.

DEFENDANT TARGET CORPORATION D/B/A TARGET STORES, INC.,

/s/ Dawn Neborsky #27985
Dawn M. Neborsky, Esq.
Kiernan Trebach, LLP
40 Court Street
Boston, MA 02108
617-426-3900
dneborsky@kiernantrebach.com
Case 3:20-cv-01517-JAM Document1 Filed 10/06/20 Page 3 of 12

CERTIFICATE OF SERVICE

This is to certify that on this 6th Day of October 2020 a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing
will be sent by e-mail to all parties by operation of the court’s electronic filing system or by mail to
anyone unable to accept electronic filing as indicated don the Notice of Electronic Filing. Parties
may access this filing through the court’s CM/ECF System.

/s/ Dawn M. Neborsky
Dawn M. Neborsky
Case 3:20-cv-01517-JAM Document1 Filed 10/06/20 Page 4 of 12

EXHIBIT A
Case 3:20-cv-01517-JAM Document1 Filed 10/06/20 Page 5 of 12

SUMMONS - CIVIL STATE OF CONNECTICUT
C.G.S. §§ 51-348, 51-347, 51-349, 51-350, 52-452, SUPERIOR COURT

52-48, 52-259, P.B, §§ 3-1 through 3-21, 8-1, 10-13
See other side for instructions

0 "X" if amount, legal interest or property in demand, not including interest and
costs {s less than $2,500.

x] "X" if amount, legal interest or property in demand, not including Interest and
costs Is $2,500 or more.

CT] "X" if clalming other relief in addition to or in lieu of money or damages.

 

www jud.ct.gov

TO; Any proper officer, BY AUTHORITY OF THE STATE OF CONNECTICUT, you are hereby commanded to make due and legal service of

this Summons and attached Compiaint.

 

 

 

Address of court clerk where writ and other papers shall be filed (Number, streat, town and zip code} | Telephone number of clerk "Return Date (Mus? be a Tuesday)

(C.G.S. §§ 51-346, 54-350) {with area code)

1061 Main Street, Bridgeport, CT 06604 ( 203 ) 579-6527 OCTOBER __ 3 2 020

x] Judicial District O GA At (Town in which writ is returnable) (C.G.S. §§ 51-346, 51-349) Case type code (See fis! on page 2)
Housing Session Number: Bridgeport Major: T Minor: 03

 

 

 

 

For the Plaintiff(s) please enter the appearance of:

 

Name and address of attorney, law firm or plaintiff if self-represented (Number, streaf, town and zip code)
Michael J. Rosnick; Miller, Rosnick, D'Amico, August & Butler, 1087 Broad St, Bridgeport, CT 06604

 

Juris number (to be entered by sttorney only)

038116

 

Telephone number (with area code) Signature of Plaintiff (if self-represented)

(203 ) 334-0194

 

 

The attorney or law firm appearing for the plaintiff, or the plaintiff If
salf-rapresented, agrees to accept papers (service) elactronically in TC Yes [x] No
this case under Section 10-13 of the Connecticut Practice Book.

 

Email address for delivery of papers under Section 10-13 (if agreed to)

 

 

 

 

 

 

 

 

Number of Plaintiffs: 1 Number of Defendants: 1 | {"] Form JD-CV-2 attached for additional parties
Parties Name (Last, First, Middle initial) and Address of Each party (Number; Street; P.O. Box; Town; State; Zip; Country, If not USA)
First Name: UNG, SUTHARY P-01
Plaintiff Address: 105 Paul Street, East Haven, CT 06512
Additional Name: P-02
Plaintiff Address:
First Name: TARGET CORPORATION D/B/A TARGET STORES, INC., 120 Hawley Lane, Trumbull, CT 06611 D-04
Defendant | Address: c/o Agent for Service, CT Corporation System, 67 Burnside Avenue, East Hartford, CT 06108
Additional | Name: D-02
Defendant | Address:
Additional | Name: D-03
Defendant Address:
Additional Nama: D-04
Defendant | Address:

 

 

 

Notice to Each Defendant

4. YOU ARE BEING SUED, This paper is a Summons in a lawsutt. The complaint attached to these papers states the claims that each plaintiff is making

against you in this lawsuit,

2. To be notified of further proceedings, you or your attorney must file a form called an “Appearance" with the clerk of the above-named Court at the above
Court address on or before the second day after the above Return Date, The Return Date is not a hearing date. You do not have to come to court on the

Return Date unless you receive a separate notice telling you to come to court,

3. If you or your attorney do not file a written "Appearance" form on time, a judgment may be entered against you by default. The "Appearance" form may be

obtained at the Court address above or at wwwJjud.ct.gov under “Court Forms.”

4. if you believe that you have insurance that may cover the claim that is being made against you in this lawsuit, you should immediately contact your
insurance representative. Other action you may have to take is described in the Connecticut Practice Book which may be found in a superior court law

library or on-line at www. Jjud.cti.gov under "Court Rules.”

5. If you have questions about the Summons and Complaint, you should talk to an attorney quickly. The Clerk of Court fs not allowed to give advice on

legal questions.

 

 

 

 

 

 

 

Signed (Sign and,"X* proper box}, . x] Commissioner of the] Name of Person Signing at Left Date signed
. -— Superior Court
Sic v ool J Ki spree ogB Asuistant Clerk Michael J. Resnick 09/02/2020
For Court Use Only

If this Summons Is signed by a Clerk: —

a. The signing has been done so that the Plaintiff(s) will net be denied access to the courts.

b. Itis the responsibility of the Plaintiff(s) to see that service is made in the manner provided by law.
c. The Clerk Is not permitted to give any tegal advice in connection with any lawsuit,

d. The Clerk signing this Summons at the request of the Plaintiff(s) is nat responsible in any way for any errors or omissions

in the Summons, any allegations contained in the Complaint, or the service of the Summons or Complaint.

Fite Date

 

| certify | have read and Signed (Seif-Represented Plaintiff Date
understand the above:

 

 

Occkel Number

 

 

(Page 1 of 2)

 

 
Instructions

Case 3:20-cv-01517-JAM Document1 Filed 10/06/20 Page 6 of 12

1. Type or print legibly; sign summons.

2. Prepare or photocopy a summons for each defendant.

3. Attach the original summons to the original complaint, and attach a copy of the summons to each copy of the complaint. Also,
if there are more than 2 plaintiffs or more than 4 defendants prepare form JD-CV-2 and attach it to the original and all copies
of the complaint.

4, After service has been made by a proper officer, file original papers and officer's return with the clerk of court.

5. Do not use this form for the following actions:

(a) Family matters (for example divorce, child
Support, custody, paternity, and visitation

matters).

(b) Summary process actions.
(c) Applications for change of name.

(a) Probate appeals.

(e) Administrative appeais.

() Proceedings pertaining to arbitration.

(g) Any actions or proceedings in which an attachment,
garnishment or replevy is sought.

 

 

ADA NOTICE

The Judicial Branch of the State of Connecticut complies with the Americans with
Disabilities Act (ADA). If you need a reasonable accommodation in accordance with the
ADA, contact a court clerk or an ADA contact person listed at www jud.ct.gov/ADA.

 

 

 

 

 

 

 

 

 

Case Type Codes
Major Description Halo Minor Description Major Description Hoje Minor Description
Contracts C00 | Construction - All other Torts (Other than| 102 | Defective Premises - Private - Snow or Ice
C10 | Construction - State and Local Vehicular) T03 | Defective Premises - Private - Other
€20 insurance Policy Ti1 Defective Premises - Public - Snow or Ice
C30 = | Specific Performance T12 Defactiva Premisas - Public - Other
c 40 Collections T20 Products Liability - Other than Vehicular
C30 =| Allother 728 Malpractice - Medical
Eminent Domain | 00 | State Highway Candemnatton 729° | Malpractice - Legal
E10 | Redevelopment Condemnation T30__ | Malpractice - All other
E20 | Other State or Municipal Agencies T40 | Assautl and Battery
E30 Public Utitities & Gas Transmission Companies 750 Defamation
E90 All other T61 Animals - Dog
Té69 Animats - Olher
Miscellaneous Mco | Injunction T70 | False Arrest
M10 | Receivership T71_— ‘| Fire Damage
M20 | Mandamus TsO | Allother
M30 | Habeas Corpus (extradition, release from Penal Vehicular Torts V¥01 | Motor Vehictes* - Driver and/or Passenger(s) vs.
institution) Driver(s)
-M40 -| Arbitration... . Ved | Motor Vehicles’ Pedestrian vs. Driver
M50 | Dectaratory Judgment V0S | Motor Vehicles” - Property Damage only
M63 | Bar Discipline V06 | Motor Vehicle* - Products Liability Including Warranty
M66 | Department of Labor Unemployment Compensation vo9 Motor Vehicle® - All other
Enforcement vite Boats
M68 | Bar Discipliina - Inactive Status v20 | Airplanes
M70 | Municipal Ordinance and Regulation Enforcement v.30 Raliroads
M 80 fore’ Civil Judgments - C.G.S, 52-604 & C.G.S, v.40 Snowmeblies
M 83 Small Clalms Transfer to Regular Docket V80 | All other ;
M&4_ | Foreign Protective Order , ate Nance unclude cars, trucks, motorcycles,
M90 | All other
Property P00 | Foreclosure
P10 | Partition Wills, Estates W10 | Construction of Wills and Trusts
P20 | Quiet Title/Discharge of Mortgage or Lien and Trusts weo | All other
P30 Asset Forfeiture
P90 = j Allother

 

 

 

 

 

 

 

JD-CV-1 Rev. 10-15 (Back/Page 2)

(Page 2 of 2)
Case 3:20-cv-01517-JAM Document1 Filed 10/06/20 Page 7 of 12

RET, DATE: 2ND TUESDAY OCTOBER 2020 : SUPERIOR COURT
SUTHARY UNG : J.D. OF FAIRFIELD
VS. : AT BRIDGEPORT
TARGET CORPORATION D/B/A :
TARGET STORES, INC. SEPTEMBER 2, 2020
CONIPLAINT

FIRST COUNT:

1. At all relevant times herein mentioned, the Defendant, TARGET

CORPORATION D/B/A TARGET STORES, INC. (collectively “TARGET”), owned,
leased, maintained, managed, possessed and/or controlled the premises located at
120 Hawley Lane, Trumbull, CT 06611.

2. On or about September 8, 2018, at approximately 4:25 p.m., the Plaintiff,
SUTHARY UNG, was a business invitee at the Defendant's store who was walking in
the Defendant's store.

3. At the same place and time, as the Plaintiff, SUTHARY UNG, was
walking she was caused to fall, and did fall, on “mashed bananas” and other wet and

slippery debris (collectively, the “Mashed Bananas”) that was found on the surface of

the floor.

LAW OFFICES
HILLER, ROSNICK, D'AMICO,
AUGUST & BUTLER, RC,
1087 BROAD STREET
FUDAEPORT, OT 68804-4262

 

{203) 334-0161

 

JSURIG # 30110

 

 

 
Case 3:20-cv-01517-JAM Document1 Filed 10/06/20 Page 8 of 12

4. Said Mashed Bananas, at that time, and for a long time prior thereto,
were dangerous to pedestrians walking on them, including the Plaintiff, SUTHARY
UNG.

5, The Defendant had, or should have had, notice and knowledge of the
Mashed Bananas on the floor, which constituted an unsafe, dangerous and defective
condition, but it failed to remedy said unsafe, dangerous and defective condition.

6. Said occurrence, including Plaintiff's fall, and the resulting injuries were
caused by the negligence and/or carelessness of the Defendant, TARGET, acting
through its employees, agents, servants, and assigns, in or more of the following
respects:

a) in that the Defendant knew, or in the exercise of due care should
have known, that the Mashed Bananas and/or liquid and/or other debris created an
unsafe, dangerous and defective condition and failed to take reasonable precautions
to remedy said condition;

b) in that the Defendant, for more than a reasonable time, permitted
said Mashed Bananas and/or liquid and/or other debris to be and remain in said
unsafe, dangerous and defective condition so that pedestrian travel on said premises,

and use thereof, was rendered dangerous to invitees, including the Plaintiff;

LAW OFFICES
AILLER, ROSNICK, D'AMICO,
AUGUST & BUTLER, P.C.
1087 BROAD STREET
AIDQEPORT, CT 06604-4262

 

(203) 334-0161 2

 

JURIS # 3atte

 

 

 
LAW OFFICES
ILLER, ROSNICK, D'AMICO,
AUGUST & BUTLER, PC.
1087 BROAD STREET
UDQEPORT, CT 06004-4262

 

(203) 334-0101

—

JURIS # 3a

Case 3:20-cv-01517-JAM Document1 Filed 10/06/20 Page 9 of 12

c) in that the Defendant failed to provide sufficient maintenance and
security for said premises enable it to discover and remedy said unsafe, dangerous
and defective conditions, including those encountered by the Plaintiff,

d) in that the Defendant failed to reasonably guard the Plaintiff from
the danger of said condition which it maintained;

e) in that the Defendant allowed, permitted and/or took no steps to
prevent individuals lawfully using the premises slipping on the Mashed Bananas,
and/or liquid and/or other debris that was on the floor;

f) in that the Defendant failed to make a reasonable inspection of
said premises which it owned and/or controlled:

g) in that the Defendant failed to give any warning to the Plaintiff of
the unsafe, dangerous and defective condition which existed in said store;

h) . in that any steps that were taken to prevent Mashed Bananas,
and/or tiquid and/or other debris from accumulating in said aisle were inadequate, and
the Defendant knew they were inadequate, but failed to take further reasonable and

| adequate steps to prevent the Mashed Bananas, and/or liquid and/or other debris from
accumulating in the public areas of its store;

i) in that its agents and/or employees failed to take reasonable steps

to stop the Mashed Bananas and/or liquid and/or other debris from accumulating on

the floor; and,

 

 

 
Case 3:20-cv-01517-JAM Document1 Filed 10/06/20 Page 10 of 12

j) in that its agents and/or employees failed to take reasonable steps
to warn shoppers of the Mashed Bananas and/or liquid and/or other debris on the
floor, or to cordon off the area from the public.

7. As a proximate result of said occurrence and of the Defendant's
carelessness and negligence, the Plaintiff, SUTHARY UNG, sustained the following
injuries of a serious, painful and permanent nature:

a. disc herniation at L5-S1;

b. acute musculoligamentos sprain/strain of the lumbar spine;
C. reduced range of motion of the lumbar spine;

d. lumbar radiculopathy;

e. contusion to low back;

f. reduced range of motion of the jumbar spine;

g. right hip pain and injury;

h. right leg pain and injury;

i. reduced range of motion of the right leg;

: fp i. tight leg numbness, tingling and weakness;
k, muscle spasms;

iF sleep disturbance;

m. headaches; and,

n. bruises, sprains and contusions of her head, body and limbs.

LAW OFFICES
{iLLER, ROSNICK, O'AMICO,
AUGUST & BUTLER, P.C.
1087 BROAD STAEET
§OGEPORT, CT 06604-4262

 

(203) 334-0161 4

 

SURIG @ 35116

 

 

 
Case 3:20-cv-01517-JAM Document 1 Filed 10/06/20 Page 11 of 12

8. As a further result of the Defendant's negligence and/or carelessness,
the Plaintiff, SUTHARY UNG, received a general shock to her nervous system. She
has endured and will continue to endure for a long period of time, great mental and
physical suffering. She has been and will be permanently restricted and deprived of
the usual pleasures, pursuits, diversions and recreations of life.

9. As a further result, the Plaintiff incurred expenses for medical care and
attention and may continue to do so in the future.

WHEREFORE, the Plaintiff claims monetary damages within the jurisdiction of
this Court.

THE PLAINTIFF

By i oloa / i Lewculglp

MICHAEL J. ROSNICK

MILLER, ROSNICK, D’AMICO,
AUGUST & BUTLER, P.C.

1087 Broad Street

Bridgeport, CT 06604

Phone: (203) 334-0191

a | Fax: (203) 334-3463 -
Juris #: 038116

LAW OFFICES
{ILLEA, ROSNICK, O'AMICO,
AUGUST & BUTLER, P.C.
1087 BROAD STREET
TWOGEPORT, GT og604-4262

 

(203) 334-0181 5

ener

SURIS # 36116

 

 

 
LAW OFFICES
HLLEA, ROSNICK, D’AMICO,
AUGUST 4 BUTLER, F.C.
1087 BROAD STREET
OGEPORT, CT 06604-4262

 

(209) 446-0191

 

SURIS @ 38116

Case 3:20-cv-01517-JAM Document1 Filed 10/06/20 Page 12 of 12

RET. DATE: 2ND TUESDAY OCTOBER 2020 : SUPERIOR COURT
SUTHARY UNG : J.D. OF FAIRFIELD
VS. : AT BRIDGEPORT

TARGET CORPORATION D/B/A :
TARGET STORES, INC. SEPTEMBER 2, 2020

AMOUNT IN DEMAND
The amount, legal interest or property in demand is FIFTEEN THOUSAND AND

NO/100 ($15,000.00) DOLLARS or more exclusive of interest and costs.

THE PLAINTIFF

hand J. ese
” ees ROSNICK Es “YQ

MILLER, ROSNICK, D'AMICO,
AUGUST & BUTLER, P.C.
1087 Broad Street

Bridgeport, CT 06604

Phone: (203) 334-0191

Fax: (203) 334-3463

Juris #: 038116

 

 

 

 
